Citation Nr: 1002174	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased evaluation greater than 10 
percent for degenerative arthritis, right hand, with 
Heberden's nodes.

3.  Entitlement to an increased evaluation greater than 10 
percent for degenerative arthritis, left hand, with 
Heberden's nodes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to August 
1985. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the claims on appeal.

The Veteran's case was remanded by the Board in July 2008, to 
afford the Veteran an opportunity for a videoconference 
hearing.  Such a hearing was scheduled in December 2008 and 
the Veteran was provided notice of the hearing.  The record 
indicates the Veteran did not attend the hearing and perhaps 
cancelled the hearing.  In either case, the Veteran has not 
indicated good cause for missing his hearing nor has he 
requested the hearing be rescheduled.  Accordingly, the Board 
deems the Veteran's hearing request withdrawn.  As such, the 
case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a low back disability.  The Veteran claims that he injured 
his back in a September 1966 motor vehicle accident while in 
service.  The Veteran is also seeking an increased evaluation 
for service-connected degenerative arthritis, left and right 
hands, with Heberden's nodes.  After a thorough review of the 
Veteran's claims file, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims. 
 



Low Back

VA's duty to assist includes a duty to provide the Veteran 
with a proper medical examination or opinion when warranted.  
In this respect, the Board notes that in the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
that would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  

In this case, the Board notes the Veteran's service treatment 
records note an automobile accident and treatment in 
September 1966.  The Veteran reports receiving treatment for 
his back pain, including shots, following the September 1966 
accident.  Moreover, in April 1982 the Veteran reported low 
back pain with onset earlier that day.   The Veteran claims a 
continuity of back pain following the September 1966 accident 
to the present.  The Board recognizes that the Veteran is 
competent to give evidence about symptomatology experienced 
by the senses; for example, a lay person is competent to 
discuss the existence of back pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  As such, the 
Veteran is competent to describe his in-service injury, the 
pain experienced, and that he underwent treatment for that 
injury, and his statements in that regard are entitled to 
some probative weight.  After service, the Veteran has 
received intermittent treatment for back problems beginning 
in August 1997, at which time the Veteran had x-ray evidence 
of bilateral L5 spondylolysis with Grade I spondylolisthesis 
of L5 on S1, bulging discs at L4-L5 and L5-S1, degenerative 
osteophytes, bilateral facet arthropathy at L4-L5 and L5-S1.

In light of the in-service evidence of low back pain, the 
Veteran's report of continuity of symptomatology, and his 
current back problems, the Board finds that a VA examination 
is warranted to clarify the nature and etiology of the 
claimed disability.

The RO should also take the opportunity to obtain relevant VA 
outpatient treatment records from April 2005 to the present.

Bilateral Hands

With respect to the Veteran's claims for increased 
evaluations of his bilateral hand disabilities, the Veteran 
asserts that the most recent June 2005 VA examination does 
not reflect the current state of his disabilities.  
Specifically, the Veteran alleges his hand problems are worse 
during periods of cold weather and, therefore, requested a 
new VA examination be performed during the winter months.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

As noted, the Veteran's most recent VA examination occurred 
in June 2005, over four (4) years ago.  Given the length of 
time since the last VA examination and the Veteran's 
testimony that his hand condition during the examination is 
not reflective of his current condition, the Board concludes 
a new VA examination is warranted.  If feasible, the Veteran 
should be examined during the winter months where the Veteran 
claims his symptomatology is more severe.  See Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994) (indicating that, to the 
extent possible, VA should schedule an examination for a 
condition that has cyclical manifestations during an active 
stage of the disease to best determine its severity); see 
also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (VA 
examination ordered during active stage of the Veteran's skin 
disorder).  

The RO should also take the opportunity to obtain relevant VA 
outpatient treatment records from April 2005 to the present.



Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Obtain all medical records and 
hospitalization records for the Veteran's 
low back and bilateral hand disorders from 
the appropriate VA facilities from April 
2005 to the present.  Any negative 
responses should be documented in the file 
and the Veteran must be provided with an 
opportunity to provide such medical 
records.

3.  After the above is completed and the 
evidence is obtained, to the extent 
available, schedule the Veteran for 
appropriate VA examination for his low 
back.  The claims file should be provided 
to the appropriate examiner for review, 
and the examiner should note that it has 
been reviewed.  After reviewing the file, 
eliciting a history directly from the 
Veteran, and conducting a thorough 
physical examination, as well as any 
diagnostic studies deemed necessary, the 
examiner should offer an opinion as to the 
most likely source of the Veteran's 
complaints, to include offering an opinion 
as to whether any current low back 
disability had its onset during military 
service or is otherwise related to 
service.    
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After 1. and 2. above are completed 
and the evidence obtained, to the extent 
available, schedule the Veteran for an 
appropriate VA examination, to include a 
complete physical examination and 
interview of the Veteran to elicit a 
complete history, in order to determine 
the current severity of his current 
bilateral hand disabilities.  Any tests 
deemed necessary should be conducted, and 
all clinical findings should be reported 
in detail.  The complete claims file must 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner should note that it has been 
reviewed.  The examination report should 
specifically state the degree of 
disability present in the Veteran's 
bilateral hands, including his current 
ranges of motion.  Application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The examiner(s) 
should also comment on the overall affect 
his disabilities have on his employability 
and daily life.  The claims file must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for 
any opinion given without resorting to 
speculation resolving any conflicting 
medical opinions.  If possible, the 
examination should be scheduled during the 
a period of flare-up when the Veteran 
claims his bilateral hand disabilities are 
more severe.  If this is not possible, the 
file should be so annotated. 

5.  After the above is complete, 
readjudicate the Veteran's claims.  If one 
or more of the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


